Citation Nr: 1608336	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for the claimed disability.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned, and the transcript is of record.  


FINDING OF FACT

The Veteran has a current diagnosis of peripheral neuropathy, and the evidence is at least in equipoise on whether it is etiologically related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy as secondary to the service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

As the Board is granting the claim for service connection for peripheral neuropathy, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Peripheral Neuropathy

The Veteran contends that he has peripheral neuropathy caused by his service-connected diabetes mellitus.  See the June 2010 statement; October 2015 Board hearing transcript.

The Veteran has a current diagnosis of peripheral neuropathy.  Medical treatment records indicate that the Veteran was first diagnosed by a private physician, Dr. V.B., with "possible" neuropathy as early as February 2004.  Since then, several private physicians have diagnosed peripheral neuropathy.  Specifically, Dr. R.C. diagnosed the Veteran as having diabetes with neurological manifestations in March 2010, Dr. P.T. diagnosed peripheral polyneuropathy of the right lower extremity in April 2011, Dr. C.F. indicated that the Veteran had peripheral neuropathy in April 2012, and Dr. C.M. diagnosed peripheral neuropathy in December 2015.  Thus, the current disability requirement for service connection for peripheral neuropathy is satisfied.  

The evidence of record is at least in equipoise on the issue of whether the Veteran's peripheral neuropathy diagnosis is related to his diabetes mellitus.  A March 2010 private treatment record from Dr. R.C. indicates that the Veteran was assessed as having "diabetes with neurological manifestations type II or unspecified type."

A June 2010 VA list of medications indicates that the Veteran was prescribed amitriptyline, which the Veteran stated was for neuropathy.

In a September 2010 VA examination, the examining doctor opined that the Veteran's claimed condition of peripheral neuropathy was less likely than not a result of the diabetes.  The examiner stated that the Veteran's description of pain was not typical of neuropathy and therefore x-rays were ordered, which showed large calcaneal spurs and degenerative arthritis of the feet.  

In April 2011, Dr. P.T. diagnosed severe peripheral polyneuropathy of the right lower extremity with chronic neurogenic changes on electromyography (EMG).  She noted the Veteran's history of diabetes, but did not opine on the cause of the neuropathy.

Three of the Veteran's colleagues at work submitted lay statements in May 2011.  L.S. stated that by the end of the Veteran's shift at work, he moved slow and limped somewhat.  She also stated that the Veteran could not climb ladders or the stairs, and that he often elevated his feet on break to alleviate the pain.  B.R. asserted that the Veteran struggled to manage some of his job duties due to trouble with his legs and feet, and that the Veteran told him how his knees and feet hurt.  Finally, C.S. indicated that he witnessed the Veteran struggle while walking and moving very slowly.  He also stated that the Veteran always complained about how his knees and feet hurt.

In December 2011, the Veteran's VA nurse practitioner submitted a letter indicating that that the Veteran had severe peripheral polyneuropathy with chronic neurogenic changes, but did not opine on the cause of the neuropathy.

In April 2012, Dr. C.F. opined that the most likely reason the Veteran had peripheral neuropathy was due to his history of diabetes mellitus.  Dr. C.F. indicated that there were, of course, always other likely potential reasons for neuropathy, but that certainly diabetes was the most common condition associated with neuropathy.  He further stated that it would seem an unlikely coincidence that the Veteran, who had diabetes, suffered from peripheral neuropathy due to any other causes.

The Veteran testified in an October 2015 Board hearing that he first started noticing peripheral neuropathy at approximately the same time he was diagnosed with diabetes, and that it has been getting more severe since then.  He also stated that he has foot and ankle braces for his left foot, and that he used a cane.

Finally, in December 2015, another private physician, Dr. C.M., indicated in a letter that he was a neurologist treating the Veteran for his lower extremity pain and weakness.  Dr. C.M. opined that based on his encounters with the Veteran and the tests that had been performed, including an EMG from December 2015, the Veteran had severe peripheral neuropathy due to his diabetes.  

On this record, the Board finds that the competent and credible evidence is at least in equipoise as to whether the Veteran's peripheral neuropathy is due to his service-connected  diabetes mellitus.  Dr. C.F. and Dr. C.M.'s opinions are of somewhat limited probative value because they did not indicate that they reviewed the Veteran's claims file, nor did they discuss the negative VA opinion noting the presence of large calcaneal spurs.  As such, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination or medical opinion to aid in determining the etiology of the current peripheral neuropathy.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, there are two medical opinions indicating expressly that the Veteran's peripheral neuropathy is due to his diabetes.

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, service connection for peripheral neuropathy is warranted.


ORDER

Service connection for peripheral neuropathy is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


